Citation Nr: 0904715	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-09 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for left thigh disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1969 to March 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision of the Indianapolis, Indiana Department of Veterans 
Affairs (VA) Regional Office (RO).

The appellant's correspondence received by VA in September 
2005 raises the issue of entitlement to service connection 
for a low back disability.  Since this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran claims he has a left thigh disability that began 
in service.  An October 1973 Board decision denied service 
connection for a left thigh disability, finding in essence 
that an episode of left thigh pain in service was acute and 
transitory in nature and resulted in no residual disability.  
The Board noted that VA examination found no left thigh 
disability that could be related to the episode in service; 
the examination found a 1/2 inch shortening of the leg that was 
developmental in nature (and therefore not a compensable 
disability).

The Veteran's claim to reopen was received in May 2004.  He 
alleges that he has recurring pain, and occasional weakness, 
in the left thigh due to a disability that was manifested in 
service, and has persisted; he indicates he is not seeking 
service connection for his left leg shortening.  In a 
statement received in March 2006, the Veteran indicated he 
had an appointment for evaluation of his left thigh 
complaints scheduled with Dr. R.K.S. in April 2006.  Records 
pertaining to such appointment are not associated with the 
claims file.  If such records were to show a left thigh 
disability that could be related to the Veteran's complaints 
in service, they would be material evidence in the matter at 
hand.  Consequently, VA must assist the Veteran to secure the 
clinical records of the Veteran's consultation with Dr. 
R.K.S. for association with his claims file.  

Additionally, in March 2006 (during the pendency of this 
appeal) the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), which held that VCAA notice requirements 
under 38 U.S.C.A. § 5103(a) include that in a claim to reopen 
a previously finally denied claim, VA must notify a claimant 
of the evidence and information that is necessary to reopen a 
claim, the definition of new and material evidence, and of 
what evidence and information is necessary to establish 
entitlement to the underlying claim for the benefit sought.  
While the Veteran received notice in a July 2004 letter that 
his claim had previously been denied and of the definition of 
new and material evidence, he was not provided complete Kent-
complying notice.  Specifically, he has not been informed 
that the October 1973 Board decision denied his claim based 
on a finding that a chronic left thigh disability (apart from 
a developmental shortening of the left leg) was not shown.  
The RO will have the opportunity to correct this notice 
defect on remand.

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the Veteran the 
notice required in claims to reopen in 
accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  He and his representative 
should have the opportunity to respond, 
and the RO should arrange for any further 
development suggested by their response.

2.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for the left 
thigh disability records of which are not 
already associated with his claims file, 
and to provide any releases necessary for 
VA to secure records of such treatment or 
evaluation.  Of particular interest are 
records of any evaluation and/or treatment 
by Dr. R.K.S.  (including in April 2006).   
The RO should obtain for the record copies 
of the complete records of all such 
treatment and evaluation from all 
identified sources. 

3.  The RO should arrange for any further 
development suggested by the results of 
the development ordered above, to include 
arranging for an examination of the 
Veteran, if necessary.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

